DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P11 and P12 in Figure 1 (see paragraph [0091], lines 1-2 in the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55 and 56 in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because none of the prior art of record discloses or 
suggests a vehicle comprising a fuel cell, the vehicle comprising:  a direct current/direct current (DC/DC) converter configured to convert a level of a stack voltage output from the cell sack, the DC/DC converter comprising a discharger to remove residual energy thereof; a controller configured to generate first control signals depending on whether the vehicle is traveling normally; and a power distributor configured to distribute a level-converted voltage which is output from the DC/DC converter or to provide a voltage remaining in the cell stack to the discharger to discharge the voltage in response to the first control signals, in combination with the remaining claimed features.
	Claims 18-19 are allowed because none of the prior art of record discloses or suggests the residual energy discharge method comprising:  determining whether the vehicle is traveling normally, distributing a level-converted voltage output from the DC/DC converter; and upon determining that the vehicle is not traveling normally, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Cai et al. (2018/0345819) discloses a fuel cell system for a vehicle, comprising a fuel cell stack connected to a DC/DC boost converter, wherein the output of the DC/DC boost converter is connected to a battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL KAPLAN/Primary Examiner, Art Unit 2836